Citation Nr: 1134441	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for residuals of an internal derangement of the left knee, currently rated as 10 percent disabling.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by: New Jersey Department of Military and Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1968 to October 1969.  He had additional service in the Naval Reserve from 1974 to 1993.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).
 
In January 2010, the claimant failed to appear at a Travel Board hearing before a Veterans Law Judge.
 
In April 2010, the Board remanded the claims for further development.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
 
In the April 2010 remand, the Board directed the RO to ask the Veteran to identify any treatment for a left knee disability since November 1991, to include any treatment in conjunction with any workers' compensation claim, and to submit all service treatment records in his possession from his Naval Reserve service.  In an April 2010 correspondence, the RO did not explicitly address those two matters.  Instead, in April 2010 the RO merely asked the appellant to "submit any additional evidence to help substantiate your appeal."  The Board also directed the RO to contact the National Personnel Records Center in an attempt to secure all service treatment records from the claimant's service with the Naval Reserve.  The RO did not do so.  Moreover, the Board directed the RO to schedule the Veteran for an examination, to be conducted by an audiologist, to determine the nature and etiology of bilateral hearing loss and tinnitus.  The RO did not do so.  Instead, the RO obtained a medical opinion from a June 2009 VA audiological examiner.  In light of the above, the RO failed to comply with the directives of the April 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998) (A remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).
 
The Board directed the RO to schedule an orthopedic examination of any residuals of a left knee internal derangement if more than two years had lapsed since the last VA examination in June 2009.  Since more than two years has now passed since the examination in June 2009, a VA examination is necessary.  Also, in light of the diagnosis of left knee degenerative joint disease, the examiner must address whether that disorder is secondary to residuals of a left knee internal derangement.
 
The Board directed the RO to obtain any treatment records regarding the left knee, hearing loss, and tinnitus, from Philadelphia VA Medical Center and the Gloucester County Veterans Health Clinic (part of the Gloucester County VA outpatient clinic) from November 1991 to March 2008, and since September 2009.  The RO obtained records from those facilities from March 2008 to April 2010.  A September 2010 memorandum reflects that the medical records manager at the Philadelphia VA Medical Center stated that they usually obtain records going back to only 1994.  A review of the claims file reflects that the Veteran was treated at the Philadelphia VA Medical Center in 1992.  Hence, the RO or the Philadelphia VA Medical Center must contact all pertinent record depository centers in an effort to secure any treatment records regarding the left knee, hearing loss, and tinnitus, from the Philadelphia VA Medical Center and the Gloucester County VA outpatient clinic from November 1991 to 1993.  The RO must attempt to obtain any recent treatment records regarding the left knee, hearing loss, and tinnitus, from the Philadelphia VA Medical Center and the Gloucester County VA outpatient clinic since April 2010.  Stegall.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify any treatment for a left knee disability since November 1991, to include any treatment in conjunction with any workers' compensation claim.  The RO must thereafter undertake appropriate development and associate any obtained records with the appellant's claim folder.
 
2.  The RO must attempt to obtain any treatment records regarding the left knee, hearing loss, and tinnitus, from Philadelphia, Pennsylvania VA Medical Center and the Gloucester County VA outpatient clinic from November 1991 to 1993, and since April 2010.  All pertinent record depository centers must be contacted in an effort to secure these records.  Any such records must be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records prepared or held by an agency of the United States Government, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The RO must ask the Veteran to submit all service treatment records in his possession from his Naval Reserve service.  The RO must also contact the National Personnel Records Center in an attempt to secure all service treatment records from the claimant's service with the Naval Reserve.  The RO must associate any records obtained with the appellant's claim folder.  If the RO cannot locate all service treatment records from any logical source or records depository, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, the Veteran must be scheduled for a VA audiological examination, to be conducted by an audiologist, to determine the nature and etiology of bilateral hearing loss and tinnitus.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must ask the appellant whether he has "ringing or buzzing in the ears."  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the bilateral hearing loss is related to Naval Reserve service.  The examiner must opine whether it is at least as likely as not that tinnitus is related to active duty with the Navy or active duty for training with the Navy Reserve.  The examiner must address the impact of the appellant's civilian position with the United States Postal Service on the development of tinnitus.  A complete rationale for any opinion offered must be provided.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining audiologist must specifically explain why the cause of the bilateral hearing loss and any diagnosed tinnitus are unknowable.
 
5.  The Veteran must also be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to postoperative residuals of a left knee meniscectomy to repair an internal derangement. 
 
Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that left knee degenerative joint disease is caused or aggravated by postoperative residuals of a left knee meniscectomy to repair an internal derangement.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any left knee degenerative joint disease is unknowable.  A complete rationale for any opinion offered must be provided.  
 
6.  The Veteran is to be notified that it is his responsibility to report for the ordered examinations and to cooperate in the development of the claims.  The consequences for failing to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
7.  After the development requested is completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
8.  Thereafter, the RO should readjudicate the claims of entitlement to an increased rating for the left knee disability, and entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


